DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Ramaswamy, Soundararajan, and Handelman disclose a people meter to prompt for audience identification and a determining a first audience and second audience count, however the prior art fails to teach or suggest generate signatures from the audio data captured in the media environment; identify one or more audience members based on comparisons of the generated signatures with a library of reference audience signatures; and count the one or more audience members identified based on the comparisons of the generated signatures with the library of reference audience signatures to determine a number of identified audience members and wherein the controller is to: cause the people meter to not emit the prompt for at least a first time period after the first time when the first audience count is equal to the second audience count; and cause the people meter to emit the prompt when the number of identified audience members does not correspond to the number of distinct speech patterns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Vitt et al. (US Pub. 2018/0365968) discloses people metering enhanced with light projection prompting for audience measurement. 
	LiVoti et al. (US Pub. 2022/0058382) discloses a method to determine an audience composition based on voice recognition, thermal imaging, and facial recognition. 
	Chandel et al. (US Pub. 2015/0334457) discloses TV mode change in accordance with number of viewers present. 
	Deng (US Pub. 2016/0065902) discloses hybrid active and passive people metering for audience measurement.
	Donato (US Pub. 2002/0198762) discloses prompting of audience member identification. 
	Wright et al. (US Pub. 2007/0011040) discloses portable multi-purpose audience measurement system.
	McMillan (US Pat. 9,219,559) discloses a method and system for audience measurement. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 3, 2022